Exhibit 10.2




AMENDED AND RESTATED

TECHNOLOGY PURCHASE AGREEMENT

 

        

This Amended and Restated Technology Purchase Agreement (hereinafter referred to
as the “Agreement”) is dated 12th day of May, 2006, and shall be effective
retroactive to November 1, 2005, and is made by and between Geotec Thermal
Generators, Inc. a Florida corporation that maintains its principal place of
business at 110 East Atlantic Avenue, Suite 200, Delray Beach, FL, 33444 (the
“Company” or “Buyer”), William D. Richardson (“Richardson”), whose business
address is 1117 S. W. 11th Street, Boca Raton, Florida 33486 and RichCorp, Inc.
(“RichCorp”), a Florida corporation whose principal place of business is located
at 1117 S. W. 11th Street, Boca Raton, Florida 33486.  Richardson and RichCorp
shall hereinafter be referred to collectively as “Sellers.”  The signatories to
this Agreement may hereinafter be referred to collectively as the “Parties.”

 

Reference is made to that certain Technology Purchase Agreement (the “Technology
Agreement”) between the Parties dated November 1, 2005, which the Parties desire
to amend and clarify in order to facilitate more efficient business operations
and relations between the Parties; and




WHEREAS, as referenced in the Technology Agreement, Sellers were the owners of
enzyme/protein proprietary technology for the treatment of hydrocarbons, among
other things, (the “Enzyme Technology”) and that is suitable for, washing and
processing coal; and




WHEREAS  Sellers desire to affirm and ratify their previous sale of all of the
rights (with the express exception of the agricultural applications and medical
applications) associated with the Enzyme Technology to the Company, as described
in this Agreement, subject to and in accordance with the terms and conditions
hereof; and

 

 

WHEREAS, the Buyer desires to affirm and ratify its acquisition of all of the
rights to the Enzyme Technology, as it applies to all environmental remediation
and the applications regarding all types of treatment of hydrocarbons and
environmental applications, from the Seller in, accordance with the terms
hereof; and




WHEREAS, Sellers have approved the sale of the rights to the Enzyme Technology,
with the express exception of the agricultural applications, metals extraction
applications, mineral extraction applications and medical applications, to the
Buyer in exchange for Buyer’s preferred stock.

 

NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the mutual covenants,
considerations, conditions hereinafter set forth, the Sellers and Buyer hereby
agree as follows:











1







ARTICLE ONE

SALE AND PURCHASE

 

1.01 Recitals. The Parties hereto agree that the recitals are true and correct
and by this reference are incorporated into this Agreement.  Any Exhibits
referred to in this Agreement are also hereby incorporated into this Agreement
by reference.  

 

   

1.02 Enzyme Technology Sale. Subject to the terms, conditions and provisions of
this Agreement, the Seller hereby affirms and ratifies its sale to the Buyer all
of the Enzyme Technology which consist of the rights to the proprietary
technology related to the production, sale, use and management of said
technology to cleave and bind specific molecules in the following arenas of
application which include crude oil, blended oil, coal, refined oil and it’s
products and sub-products, removal of sulfur and metals from hydrocarbons base
materials including coal, renewable energy applications, environmental
remediation, environmental applications for abatement and reduction, and other
materials as agreed to in writing by the Parties (with the express exception of
the agricultural applications, metals extraction applications, mineral
extraction applications and medical applications).   




1.03 Consideration for the Purchase. Sellers acknowledge and agree that Buyer
has tendered as complete consideration for the Enzyme Technology purchase, a
total of ten thousand (10,000) shares of Buyer’s convertible preferred stock
(the “Preferred Shares”) with stock conversion exchange dates of November 1,
2006, 2007 and 2008.  The preferences relating to the Preferred Shares will be
summarized on each certificate representing such shares and will entitle the
holder of the Preferred Shares to convert the Preferred Shares to 10.5 million
(10,500,000) restricted shares of the Buyer’s common stock (the “Minimum
Shares”) up to a maximum of 21 million (21,000,000) restricted shares of the
Buyer’s common stock (the “Maximum Shares”) based upon the EBITDA criteria set
forth below.  Conversion of the Preferred Shares may be deferred at the option
of the Sellers until November 1, 2007 or November 1, 2008.  As of the execution
of this Agreement, 3,500,000 restricted shares of the Buyer’s common stock (⅓ of
the Minimum Shares) shall be deemed “earned” and may be issued and delivered to
RichCorp, as referenced above.  The balance (7,000,000 shares of Buyer’s common
stock) of the Minimum Shares shall be deemed earned when EBITDA for RichCorp
equals twenty million dollars ($20,000,000.00) per year.  On a pro rata basis,
shares of Buyer’s common stock above the Minimum Shares and up to the Maximum
Shares shall be deemed earned when EBITDA for RichCorp exceeds twenty million
dollars ($20,000,000.00) per year.  The Maximum Shares shall be deemed earned
when EBITDA for RichCorp equals forty million dollars ($40,000,000.00) per year.
 The total number of shares of Buyer’s common stock shall not exceed 21,000,000
under the conversion terms of this paragraph or the preferences of the Preferred
Shares.   

 

1.04 Ownership of the Preferred Shares.  The Preferred Shares shall be issued to
RichCorp.  Said distribution shall occur on the anniversaries of this Agreement
defined as the dates of November 1, 2006, November 1, 2007, and November 1,
2008, equal to one-third of the total exchange of shares, date thereof.
 Notwithstanding the above, Sellers acknowledge and agree that all of the
Preferred Shares and restricted common stock of the Company earned and obtained
upon conversion shall be subject to the same terms and conditions of the Buyer’s
share lock up agreement, which extends for 5 years, until April 30, 2010, as
filed with the United States Securities and Exchange Commission via the EDGAR
system.  Sellers acknowledge and








2







agree that the share lock up agreement and this paragraph prohibit transfer of
the Preferred Shares and the restricted common stock of the Company earned and
obtained upon conversion for a period of five years until April 30, 2010.




1.04a Supplemental Income from Acquisition.  The Buyer also recognizes the
historical contribution made by Dr. Kieth Richardson, and hereby agrees to pay a
supplemental income to Dr. Richardson equal to $10,000.00 (ten thousand dollars)
per month.  Said payment shall begin when verified enzyme/protein profits of
RichCorp have exceeded $20,000.00 per month.  In addition, the Buyer agrees to
pay a royalty to Dr. Kieth Richardson, equal to 1% of sales of the Enzyme
Technology received by the Buyer.  Said royalty shall be provided with 45 days
of the end of each calendar quarter.  Further, the aforementioned supplemental
income and royalty shall inure, upon the death of Dr. Keith Richardson, to his
surviving spouse Sally Ann Richardson, not to exceed 20 years from the date of
this Agreement.

 

  

1.05 Effective Date. For purposes of this Agreement, the Effective Date shall be
November 1, 2005.




ARTICLE TWO

REPRESENTATIONS, WARRANTIES, AND CONDITIONS

 

2.01 Representations and Warranties of RichCorp. As a material inducement for
the Buyer to purchase the Enzyme Technology, Richcorp makes the following
representations and warranties for the benefit of the Buyer, which RichCorp
represents and warrants shall be true at Closing as if made that date, and which
shall survive the Closing and the delivery of all instruments and documents
contemplated herein and, at Closing, such representations and warranties will be
so certified in form and substance satisfactory to the Buyer and the Buyer's
counsel:

 

(a) Organization; good standing. RichCorp is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has all requisite corporate and other power and all necessary permits,
certificates, licenses, approvals and other authorizations required to carry on
and conduct its business and to own, lease, use and operate its properties at
the places and in the manner in which such business is presently carried on and
conducted.  RichCorp is qualified to do business as a foreign corporation in
each state (other than Florida) in which the nature of RichCorp's business or of
its assets makes qualification to do business as a foreign corporation
necessary.

 

(b) Authority. RichCorp has full power and authority to execute, deliver and
perform this Agreement without the consent of any other person or entity
(governmental or otherwise).

 

(c) Governmental, lender and other consents, etc.  No consent, approval or
authorization of or designation, declaration or filing with any governmental
authority, lender, lessor, lessee or other person or entity on the part of
RichCorp is required in connection with the execution or delivery of this
Agreement and the consummation of the transactions contemplated hereby. RichCorp
specifically represents that the








3







consummation of the transactions contemplated by this Agreement will not result
in or constitute any of the following: (i) a default, breach, or violation, or
an event that would be, or with notice or lapse of time, or both, or at the
election of any person would be, a default, breach or violation of any note,
lease, mortgage, leasehold mortgage, security agreement, deed of trust,
indenture or other document or instrument to which RichCorp is bound or to which
any of RichCorp's assets or properties is subject; (ii) an event that would
permit, or with notice or lapse of time, or both, or at the election of any
person would permit any party to terminate any lease or other agreement or
contractual obligation, or to accelerate the maturity of any indebtedness or
other contractual obligation of RichCorp or to which any of RichCorp's assets or
properties is subject; (iii) result in, or with notice or lapse of time, or
both, or at the election of any person, would result in, the creation or
imposition of any lien, charge, or encumbrance on any of the assets or
properties of RichCorp; or (iv) would subject, or with notice of lapse of time,
or both, or at the election of any person would subject any of RichCorp's assets
or properties to become subject to a mortgage foreclosure or other proceeding or
action to enforce any lien or security interest encumbering any of RichCorp's
assets or properties, whether such lien or security interest shall have arisen
directly or by collateral assignment; and is not violative of any securities
laws, Federal or State.

 

(d) Adverse agreements.  RichCorp is not a party to any agreement or instrument
or subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree, rule or regulation which materially and adversely
affects or, so far as RichCorp can now foresee, may materially and adversely
affect the business operations, prospects, properties, assets or financial
condition or otherwise of RichCorp, or the value of the Enzyme Technology.

 

(e) Intellectual Property.  RichCorp has not interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any intellectual property
rights of third parties, and neither Richardson, nor any of the officers,
directors, employees, agents or independent contractors of RichCorp has ever
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that RichCorp must license or refrain from using any intellectual property
rights of any third party). No third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any intellectual property
rights of RichCorp, including its former rights to the Enzyme Technology.

 

Exhibit D identifies each patent or registration which has been issued to
RichCorp with respect to any of its intellectual property. 




(f) Title to Enzyme Technology.  RichCorp has conveyed to Geotec good, valid and
marketable title to all of the Enzyme Technology which consists of the rights to
the proprietary technology related to the production, sale, use and management
of said technology to cleave and bind specific molecules in the following arenas
of application which include crude oil, blended oil, coal, refined oil and it’s
products and sub-products, removal of sulfur and metals from hydrocarbons base
materials including coal, renewable energy applications, environmental
remediation, environmental applications for abatement and reduction, and other
materials as agreed to in writing by the Parties (with








4







the express exception of the agricultural applications, metals extraction
applications, mineral extraction applications and medical applications).
 RichCorp is the owner of the Enzyme Technology and holds the Enzyme Technology
free and clear of any security interest, lien, encumbrance, claim, pledge,
charge, limitation, agreement, or restriction whatsoever, with full and absolute
right and power to sell, assign, exchange, transfer and deliver the Enzyme
Technology as herein provided without the consent of any other person.

 

(g) Escrow.  None of the Enzyme Technology is held for any other person or
entity and is not subject to any pledge or security interest, or subject to any
voting trust or voting agreement or proxy.




(h) Contracts.  Sellers represent and warrant that there are no other agreements
with any other person or entity that would entitle any other person or entity to
any claim of rights or entitlements to the ownership, use or possession of the
Enzyme Technology.




(i) Title Vesting.  Sellers represent and warrant that the transfer of the
Enzyme Technology to Buyer has vested Buyer with good, valid, marketable and
indefeasible title to the Enzyme Technology, representing one hundred percent
(100.0%) of the interest and rights outstanding for the ownership of the Enzyme
Technology, free and clear of any security interest, encumbrance, claim, pledge,
charge, limitation, or restriction whatsoever.

 

2.02 Indemnity by Sellers.

 

(a) Indemnifiable Matters. Sellers shall indemnify, defend and hold harmless the
Buyer, and its respective officers, directors, shareholders, employees and
agents (separately and collectively referred to as the "Indemnitee"), against
and in respect of:

 

(i) all liabilities and other obligations of the Sellers of any nature, whether
accrued, absolute, contingent, or otherwise, existing at the Closing date, to
the extent not disclosed in this Agreement or the Exhibits attached hereto,
including, without limitation, all liabilities and other obligations arising out
of negligent acts or omissions of the Sellers or their agents, employees,
directors, officers, representatives or contractors, and all liabilities and
other obligations arising out of or based upon transactions entered into, prior
to the Closing date, and all federal or state tax liabilities accrued, or
measured by RichCorp’s income or sales, for any period prior to and including
the Closing Date;

 

(ii) any claim, suit, obligation, liability, loss, damage, injury or expense,
arising directly out of, connected with, related to, or resulting from any
breach of any covenant, written representation, warranty or agreement made by
Sellers in this Agreement, except to the extent that Buyer’s conduct gives rise
to the foregoing in connection with performance of those acts identified in the
recitals herein;

 

(b) Binding Effect. The indemnification provisions of this paragraph 2.02 shall








5







inure to the benefit of the employees, agents, heirs, personal representatives,
successors and assigns of the Buyer-Indemnitee and shall be binding upon the
employees, agents, heirs, successors, and assigns, if any, of the Sellers.




ARTICLE THREE

BUYER’S WARRANTIES AND REPRESENTATIONS

 

3.01 Representations and Warranties of Buyer. The Buyer makes the following
representations and warranties for the benefit of the Sellers which the Buyer
represents and warrants shall be true at Closing as if made that date, and which
shall survive the Closing and the delivery of all instruments and documents
contemplated herein and, at Closing, such representations and warranties will be
so certified in form and substance satisfactory to the Sellers and the Sellers’
counsel:

 

(a) Authority. The Buyer has full power and authority to execute, deliver and
perform this Agreement without the consent of any other person or entity.

 

(b)  Buyer’s Issuance of Preferred Shares.  The Buyer has full power and
authority to issue and deliver the Preferred Shares as contemplated by this
Agreement without the consent of any other person or entity. 




(c)  Securities Laws.  All of the shares of stock to be issued or sold herein
pursuant to the terms of the Agreement (i) have not been registered with the
United States Securities and Exchange Commission nor with the State of Florida
or any other state securities regulatory agency; (ii) this sale is being
accomplished in reliance upon Section 4(2) of the Securities Act of 1933 as an
exempt transaction in compliance with the aforementioned section and not in
reliance upon Securities and Exchange Commission Regulation D, 17 C.F.R. Section
230.501 et seq., promulgated thereunder; and (iii) in reliance in the State of
Florida on Section 517.061(11) of the Florida Statutes, thereby claiming that
the offer, purchase and sale of the Preferred Shares herein is an exempt
transaction under the aforementioned Florida Statutes and Florida Administrative
Code Rules promulgated thereunder.




ARTICLE FOUR

OTHER AGREEMENTS

 

The Parties covenant and agree as follows:

 

4.01 General.  In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under this Agreement).
 











6







ARTICLE FIVE

MISCELLANEOUS

 

5.01 Notices. Any notice required or provided for in this Agreement to be given
to any party shall be mailed certified mail, return receipt requested, or hand
delivered, to the party at the address set forth in the preamble.

 

5.02 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties.

 

5.03 Florida Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

 

5.04 Construction. The articles, section headings, captions, or abbreviations
are used for convenience only and shall not be resorted to for interpretation of
this Agreement. Wherever the context so requires, the masculine shall refer to
the feminine, the singular shall refer to the plural, and vice versa.

 

5.05 Fees. In the event that any party is required to engage the services of
legal counsel to enforce its rights under this Agreement against any other
party, regardless of whether such action results in litigation, the prevailing
party shall be entitled to reasonable attorneys= fees and costs from the other
party, which in the event of litigation shall include fees and costs incurred at
trial and on appeal.

 

5.06 Entire Agreement. This Agreement contains the entire understanding among
the parties and supersedes any prior written or oral agreement between them
respecting the subject matter of this Agreement. There are no representations,
agreements, arrangements, or understandings, oral or written, between the
parties hereto relating to the subject matter of this Agreement that are not
fully expressed herein.

 

5.07 Amendments. Any amendments to this Agreement shall be in writing signed by
all parties.

 

5.08 Severability. In case any one or more provisions contained in this
Agreement shall, for any reason, be held invalid illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.

 

5.09 Assignment. This Agreement is assignable by Buyer without the prior written
consent of Seller and Company.




 

5.10 Waiver. No consent or waiver, expressed or implied, by a party of any
breach or default by any other party in the performance by that other party of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to any other breach or default in the performance by such other party of the
same or any other obligations of such other party hereunder. Failure on the art
of any party to complain of any act or failure to act of another party or to
declare that other party in default, irrespective of how long such failure
continues, shall not








7







constitute a waiver of such party of its rights hereunder.

 

5.11 Counterparts. This agreement may be executed in multiple counterparts each
of which shall be deemed an original for all purposes.

 

5.12 Arbitration. The parties hereby agree that any and all controversies or
disputes arising from this Agreement, including but not limited to
interpretation, construction and performance of same or regarding any matter
whatsoever, shall be submitted to binding arbitration before the American
Arbitration Association, under its Commercial Rules, in St. Petersburg, Florida.
 Notwithstanding this Agreement, any court of competent jurisdiction in Pinellas
County, Florida shall have concurrent jurisdiction to enforce the provisions of
this Agreement through the issuance of temporary or preliminary injunctive
relief pending resolution of the merits of any such dispute before the American
Arbitration Association.

 

5.13 Survival of Representations and Warranties.  The representations and
warranties set forth in this Agreement shall be continuing and shall survive the
Closing Date.

 








8







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as reflected
below.




 WITNESS:

RICHCORP, INC.

A Florida Corporation

______________________

/s/ William D. Richardson                     

______________________      

William D. Richardson, President, CEO







WITNESS:

 

______________________       

/s/ William D. Richardson                                  

______________________ 

William D. Richardson, an individual (“Seller”)




 

WITNESS:

GEOTEC THERMAL GENERATORS, INC.

        

A Florida Corporation (“Buyer”)

______________________

/s/ Bradley T. Ray                                                    

______________________        

Bradley T. Ray, Chairman, Chief Executive Officer









































































 

 








9







 

 











10





